FOR PUBLICATION                          FILED
                  UNITED STATES COURT OF APPEALS                       DEC 8 2021
                                                                   MOLLY C. DWYER, CLERK
                                                                    U.S. COURT OF APPEALS
                         FOR THE NINTH CIRCUIT

MATTHEW BRACH, an individual; JESSE          No.   20-56291
PETRILLA, an individual; LACEE
BEAULIEU, an individual; ERICA               D.C. No.
SEPHTON, an individual; KENNETH              2:20-cv-06472-SVW-AFM
FLEMING, an individual; JOHN ZIEGLER,        Central District of California,
an individual; ALISON WALSH, an              Los Angeles
individual; ROGER HACKETT, an
individual; CHRISTINE RUIZ, an               ORDER
individual; Z. R., a minor; ADE
ONIBOKUN, an individual; BRIAN
HAWKINS, an individual; TIFFANY
MITROWKE, an individual; MARIANNA
BEMA; ASHLEY RAMIREZ, an
individual,

               Plaintiffs-Appellants,

 v.

GAVIN NEWSOM, in his official capacity
as the Governor of California; ROB
BONTA, in his official capacity as the
Attorney General of California; TOMAS
ARAGON, in his official capacity as the
State Public Health Officer and Department
of Public Health Director; TONY
THURMOND, in his official capacity as
State Superintendent of Public Instruction
and Director of Education,

               Defendants-Appellees.
.

MURGUIA, Chief Judge:

      Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure 35(a)

and Circuit Rule 35-3. The three-judge panel opinion is vacated.




                                         2